Citation Nr: 1023209	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1954.  He was awarded the Vietnam Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to service 
connection for tinnitus.  Service connection for hearing loss 
was granted, and a 10 percent rating was assigned from August 
28, 2007.   

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in February 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder. 


FINDINGS OF FACT

1.  On VA examination in July 2008, the Veteran had level IV 
hearing on the left and level IV hearing on the right.  

2.  On VA examination in February 2009, the Veteran had level 
IV hearing on the left and level III hearing on the right.  

3.  The probative evidence establishes that the current 
tinnitus did not first manifest in service and is not related 
to disease or injury in service; moreover, the Veteran has 
asserted that this disorder was first noted after service.    
    

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009). 

2.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
November 2007, prior to the initial adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective dates in the November 2007 
letter.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled, and any defective 
notice is nonprejudicial to the Veteran and is harmless 
error.  

The Veteran was notified of the information and evidence 
needed to substantiate and complete the underlying claim for 
service connection for hearing loss in November 2007.  The 
question of whether a further VCAA letter for "downstream" 
issues, such as entitlement to an earlier effective date for 
the grant of service connection, is required was addressed by 
the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 
22, 2003).  In this precedent opinion, the General Counsel 
held that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 38 
U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the required Statement of the Case 
was furnished to the Veteran in March 2009.  
  
The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  The service treatment 
records were obtained and associated with the claims folder.  
The Veteran reported that he was not receiving treatment for 
the hearing loss.  There is no other identified relevant 
evidence that has not been accounted for.  The Veteran was 
provided VA audiological examinations in July 2008 and 
February 2009 to obtain medical evidence as to the severity 
of the hearing loss and the nature and etiology of the 
claimed tinnitus.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

I.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court of Appeals for Veterans Claims (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The RO assigned a 10 percent rating to the Veteran's service-
connected bilateral hearing loss under the provisions of 
Diagnostic Code 6100.

The Veteran underwent a VA evaluation in July 2008.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
45
65
75
LEFT

45
55
70
80

The average puretone threshold for the right ear was 56.25 
decibels.  Speech audiometry revealed speech recognition 
ability of 78 percent in the right ear.  The average puretone 
threshold for the left ear was 62.5 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the left ear.  

The findings of the July 2008 evaluation translates to level 
IV hearing loss in the right ear and level IV hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a 10 percent rating and 
no higher under Table VII of the rating schedule.  Therefore, 
a disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Veteran underwent VA audiometric examination in February 
2009.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
50
70
80
LEFT

50
55
75
80

The average puretone threshold for the right ear was 61.25 
decibels.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear.  The average puretone 
threshold for the left ear was 65 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the left ear.  

The findings of the February 2009 VA examination report 
translates to level III hearing loss in the right ear and 
level IV hearing loss in the left ear when applied to Table 
VI of the rating schedule.  This level of hearing loss 
warrants a 10 percent rating and no higher under Table VII of 
the rating schedule.  Therefore, a disability evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Diagnostic Code 6100 based upon the 
findings of the February 2009 VA examination.  

The VA treatment records and private audiometric report dated 
in September 2008 do not provide a basis for a higher rating 
for hearing loss.  VA treatment records do not report full 
audiometric testing.  The private audiometric evaluation 
dated in September 2008 cannot be used for rating purposes 
since the audiometric evaluation does not comply with VA 
regulations.  38 C.F.R. § 4.85 indicates that for VA 
purposes, an audiometric examination must include a Maryland 
CNC test.  It does not appear that a Maryland CNC test was 
conducted by the private audiologist.  The Board notes that 
audiometric testing was conducted in February 2009, as 
discussed above, and there is evidence of the current 
severity of the Veteran's hearing loss.    

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the 10 percent evaluation is warranted for the service-
connected hearing loss from August 28, 2007, the date of 
service connection.  Accordingly, a staged rating under 
Fenderson is not warranted.  The Board also notes that the 
Veteran's hearing loss pattern does not fall into the 
"exceptional" patterns described in 38 C.F.R. § 4.86.

On review of the record, the Veteran's symptoms are fully 
contemplated in the schedular criteria, and the Board found 
no factors such as hospitalizations, or marked interference 
with employability that would suggest that regular schedular 
criteria are inadequate, and warrant referral for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  

Regarding the functional effect the hearing loss has on the 
Veteran's occupation, the July 2008 VA examination report 
notes that the effect of the hearing loss on occupation was 
in general conversation.  The Board finds that this 
impairment is contemplated in the rating schedule.  The 
February 2009 VA examination report indicates that the 
Veteran denied having functional difficulty at his job prior 
to his retirement.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  

Finally, the record does not reflect, and the Veteran has not 
alleged, that his hearing loss disability completely 
precludes employment.  This case therefore does not raise a 
claim for a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In summary, an initial disability evaluation in excess of 10 
percent is not warranted for the service-connected bilateral 
hearing loss, for the reasons and bases described above.  The 
preponderance of the evidence is against the Veteran's claim 
for an increased initial evaluation and the claim is denied. 

III.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In this regard, the Board observes that the Court has 
determined that, for tinnitus, a Veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, the Veteran's lay contentions as to tinnitus represent 
competent evidence.

This case is distinguishable from Charles, however.  The 
Veteran has not asserted continuity of tinnitus 
symptomatology since service.  Rather, during his February 
2010 hearing, he stated that this disability began "a few 
years" after service.  

The claims file, including the service treatment records, is 
devoid of any medical finding that the Veteran's tinnitus was 
first manifest in service or is otherwise related to service.  
The Veteran was afforded a VA examination in February 2009 to 
determine the etiology of the claimed tinnitus.  The examiner 
opined that the etiology of the tinnitus was more likely than 
not a physiological phenomena of spontaneous, brief, 
unilateral tinnitus and indicated that brief spontaneous 
tinnitus lasting seconds to minutes was a nearly universal 
sensation.  Notably, the examiner concluded that no nexus 
could be established between the symptoms and the military 
service and that it was less likely than not that the claimed 
tinnitus was a symptom of hearing loss or acoustic trauma.  
Rather, by all accounts, the tinnitus was a normal 
physiological phenomena.   The examiner cited to medical 
studies and research which supported his opinion.  

The Board is aware that the examiner noted that he did not 
review the actual service treatment records but reviewed a 
synopsis of the service treatment records reported in the 
July 2008 VA examination report.  That notwithstanding, the 
Board finds no basis for returning this examination to the 
examiner for an addendum, or obtaining a new medical opinion.  
The fact remains that, other than the Veteran's own lay 
opinion, there is no evidence of record whatsoever supporting 
this claim, and a new VA examination or opinion has no 
reasonable probability of providing findings supportive of 
the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (an 
examination is required when there is competent evidence that 
the Veteran has a current disability, or persistent or 
recurrent symptoms of a disability; there is an indication 
the current disability or symptoms may be associated with 
service; and there is insufficient medical evidence to make a 
decision).  

As to the Veteran's own lay opinion, he has not asserted 
continuity of symptomatology since service but has instead 
attributed the disability to service.  The Veteran contends 
that the tinnitus began in service while he was assigned as a 
machinist mate on the USS Seiverling.  He noted in an August 
2007 statement that, as a machinist mate, he was exposed to 
extremely high levels of noise on a daily basis.  In essence, 
he has provided a causation opinion.  However, he not been 
shown to possess the requisite medical training, credentials, 
or other expertise needed to render a competent opinion as to 
medical causation, as opposed to continuity of 
symptomatology.  Accordingly, his lay opinion does not 
constitute competent evidence and totally lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is not warranted, and the appeal 
is denied.

Entitlement to service connection for tinnitus is not 
warranted.  The appeal is denied.   



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


